COURT OF APPEALS
                             EIGHTH DISTRICT OF TEXAS
                                  EL PASO, TEXAS
                                         §
  James Tidwell,                                     No. 08-17-00120-CV
                                         §
                     Appellant,                        Appeal from the
                                         §
  v.                                                  383rd District Court
                                         §
  Bianca Nicole Tidwell,                           of El Paso County, Texas
                                         §
                       Appellee.                    (TC# 2014DCM0671)
                                         §


                                         ORDER

       Pending before the Court is Appellee’s motion to dismiss the appeal. The motion is

DENIED. Appellant’s request for an award of attorney’s fees incurred in responding to the

motion to dismiss is DENIED.

       IT IS SO ORDERED this 6th day of June, 2018.




                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.